Citation Nr: 1547816	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-28 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent prior to December 2, 2010 and in excess of 40 percent thereafter, for service-connected lumbago with compression fracture T12/L1 with residuals, rigid dorsal kyphosis, wedging, and multilevel lumbar spondylosis.

2. Entitlement to an effective date earlier than February 19, 2014, for the grant of entitlement to service connection for degenerative arthritis of the cervical spine with osteoporosis.

3. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine with osteoporosis.

4. Entitlement to an effective date earlier than February 19, 2014, for the grant of entitlement to service connection for neuropathy of the left ankle.

5. Entitlement to an effective date earlier than February 19, 2014, for the grant of entitlement to service connection for neuropathy of the right ankle.

6. Entitlement to an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) with hiatal hernia and Barrett's esophagus.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1958 to January 1959.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2008, the Board remanded for further development the issue of entitlement to service connection for residuals of a T12 compression fracture with radiculopathy.

A May 2009 rating decision awarded a 20 percent evaluation for lumbago with compression fracture T12/L1 with residuals, rigid dorsal kyphosis, wedging, and multilevel lumbar spondylosis with bilateral intermittent radiculopathy from L4-5 and S1 injury, effective May 17, 2004.  In December 2009, the Veteran appealed the initial rating.

In October 2013, the RO increased the evaluation to 40 percent effective December 2, 2010.  The RO also granted separate 20 percent evaluations for right and left lower extremity peripheral neuropathy, effective December 2, 2010.

In January 2014, the RO granted a TDIU effective December 2, 2010, the date that the Veteran became eligible for this benefit on a schedular basis.

In May 2014, the Veteran appealed the effective dates assigned in the October 2013 awards for right and left lower extremity peripheral neuropathy.  He also claimed entitlement to a TDIU prior to December 2, 2010.  Although a statement of the case regarding these issues has not been issued, the Veterans Appeals Control and Locator System and a June 2014 letter indicate that the RO is currently processing the May 2014 notice of disagreement.  The Board will therefore decline to address the issues of entitlement to earlier effective dates for right and left lower extremity peripheral neuropathy.  However, because entitlement to a TDIU prior to December 2, 2010 is part and parcel of the claim for a higher initial rating for lumbago with compression fracture, that issue is addressed here.

In September 2015, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development of the appeal is required.  First, a significant number of pertinent VA treatment records remain outstanding.  At a February 2010 Decision Review Officer hearing, the Veteran reported receiving treatment from VA medical facilities in Bedford, Jamaica Plain, and West Roxbury, Massachusetts.  At the September 2015 hearing, he reported continued treatment from these facilities.  While there are approximately two months of VA records in VBMS (July to August 2008) and slightly more in Virtual VA (October to November 2010; June to October 2013), the claims file is largely negative for VA treatment records.  Considering that the period on appeal spans multiple years, these records must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In a November 2014 correspondence, the Veteran appealed the effective dates assigned in an August 2014 rating decision that granted entitlement to service connection for left and right neuropathy of the ankles, effective from February 19, 2014.  He also appealed the initial rating and effective date assigned in a September 2014 rating decision that granted entitlement to service connection for degenerative arthritis of the cervical spine with osteoporosis.  No statement of the case has been issued regarding these issues disputed by the Veteran.  When a Veteran has filed a notice of disagreement and there is no statement of the case on file for the issues identified in the notice of disagreement, the Board must remand, not refer, the issues to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App 238 (1999).

Additionally, the RO should have acknowledged the Veteran's timely filed substantive appeal regarding entitlement to an initial rating in excess of 10 percent for GERD with hiatal hernia and Barrett's esophagus.  A substantive appeal "consists of a properly completed VA Form 9, 'Appeal to the Board of Veterans' Appeals,' or correspondence containing the necessary information" that sets out specific arguments relating to errors of fact or law made by the AOJ.  See 38 C.F.R. § 20.202 (2015).  A substantive appeal must be filed within 60 days from the date the AOJ mails the statement of the case or, within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  See 38 C.F.R. § 20.302 (b) (2015).

In August 2013, the Veteran filed a notice of disagreement with the initial evaluation assigned in a rating decision from the same month and, in October 2013, a statement of the case was issued.  In April 2014, the Veteran submitted a correspondence entitled, "Addendum to my notice of disagreement [with the] decision of August 24, 2013 for GERD with hiatal hernia and Barrett's esophagus."  His statement detailed the symptoms associated with his digestive disorder and explained why he believed the RO's initial rating should be higher.

Although not filed on a VA Form 9, the Veteran's correspondence set out specific legal and factual reasons why he believed the initial rating was made in error.  38 C.F.R. § 20.202.  While not filed within 60 days from the date the AOJ mailed the statement of the case, it was still received within one year of the August 2013 rating decision.  38 C.F.R. § 20.302(b).  Hence, the appeal is properly before the Board.  See 38 C.F.R. § 20.200 (2015) (an appeal consists of a timely filed notice of disagreement, a statement of the case, and a timely filed substantive appeal).

Clarification is required, however, as to whether the appellant wishes to have a hearing on this issue.  Among the Veteran's many verbose statements are suggestions that he desires to testify at a hearing in connection with all current appeals.  Scheduling an additional hearing would be premature at this time, as it is not clear which issues will ultimately be developed for appellate review.

Finally, as the issue of entitlement to a TDIU prior to December 2, 2010 depends upon adjudication of the above, that issue is deferred pending further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake all appropriate steps to issue the Veteran statement of the case addressing the issues of (a), entitlement to an effective date earlier than February 19, 2014, for the grant of service connection for degenerative arthritis of the cervical spine with osteoporosis; (b), entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine with osteoporosis; (c), entitlement to an effective date earlier than February 19, 2014, for the grant of service connection for neuropathy of the left ankle; and (d), entitlement to an effective date earlier than February 19, 2014, for the grant of service connection for neuropathy of the right ankle.  Thereafter, provide the Veteran the opportunity to complete a substantive appeal.  If and only if the Veteran or his representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review, in conjunction with other development as discussed below.

2. Notify the Veteran that the issue of entitlement to an initial rating in excess of 10 percent for GERD with hiatal hernia and Barrett's esophagus is on appeal and clarify whether he is requesting a Board hearing for this issue.  If so, schedule the hearing with any hearing(s) requested in #1 above, if possible or for all issues developed other than the low back disorder which has already been the subject of a hearing before the Board.

3. Associate with the claims file any outstanding treatment records from the VA Boston Healthcare System and the Veterans Hospital in Bedford, Massachusetts from May 2004 to the present.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4. After completing any additional development deemed necessary, readjudicate the claims of (a), entitlement to an increased initial rating for lumbago with compression fracture T12/L1 with residuals, rigid dorsal kyphosis, wedging, and multilevel lumbar spondylosis; (b), entitlement to an initial rating in excess of 10 percent for GERD with hiatal hernia and Barrett's esophagus; (c), entitlement to a TDIU prior to December 2, 2010; and (d), any issues perfected in #1 above.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statement of the case or supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




